DETAILED ACTION
	This is the initial Office action for application 17/316,176 filed May 10, 2021 which claims domestic benefit from provisional application 63/022,128 filed May 8, 2020. Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” and thus are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an attachment means coupled to the barrier” in claims 1 and 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification is present in [0024] of Applicant’s disclosure, it reads, “the attachment means 112 is a Velcro connection, with the first portion 152 taking the form of hooks and the second portion 156 taking the form of loops”, and later in the disclosure, “the attachment means 112 can instead be a tongue and groove or a snap-fit”.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mignone (US 9,521,873).

Regarding claim 1, Mignone discloses a convertible clothing accessory configured to be worn by a user ([Abstract], “A hooded sweatshirt garment having a hood, a pocket formed near a first lateral edge of the hood, having an opening bounded by an edge, the pocket having a space sufficient to contain a facemask and an attachment for retaining an edge of the facemask to the edge of the opening”), comprising: 
a barrier (the face mask 23);
a plurality of strings (elastic straps 25; [Col. 3, Lines 44-45], “At least one edge of the facemask may be tensionable with a tightenable drawstring”) coupled to the barrier such that the plurality of strings is configured to secure the barrier to the user ([Col. 4, Lines 46-47], “FIG. 27 shows a front view of a strapped face mask with elastic tightening draw strings”);
and an attachment means coupled to the barrier ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”), wherein the convertible clothing accessory is reconfigurable between a first configuration (Figs. 10 and 11; Figures 10 and 11 shows the hoodie with a fold up collar folded down and up respectively), where the barrier is adapted to be worn as a mask on a face of the user (the face mask 23), and a second configuration (Figs. 10 and 11; Figures 10 and 11 shows the hoodie with a fold up collar folded down and up respectively), where the attachment means is arranged to removably attach the barrier to an article of clothing worn by the user ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”), such that the barrier is adapted to be worn as a clothing accessory (Figs. 10 and 11; Figures 10 and 11 shows the hoodie with a fold up collar folded down and up respectively).

Regarding claim 2, Mignone discloses the convertible clothing accessory of claim 1, wherein the attachment means is fixedly disposed on the barrier ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”).

Regarding claim 5, Mignone discloses the convertible clothing accessory of claim 1, wherein each of the plurality of strings is adjustable ([Col. 3, Lines 44-45], “At least one edge of the facemask may be tensionable with a tightenable drawstring”).

Regarding claim 6, Mignone discloses the convertible clothing accessory of claim 1, wherein the attachment means comprises a first portion and a second portion removably attached to the first portion ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”; sections 7 and 18 make up the first and second sections).

Regarding claim 7, Mignone discloses the convertible clothing accessory of claim 6, wherein the first portion comprises hooks and the second portion comprises loops that removably bind to the hooks ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”).

Regarding claim 9, Mignone discloses a convertible clothing accessory configured to be worn by a user ([Abstract], “A hooded sweatshirt garment having a hood, a pocket formed near a first lateral edge of the hood, having an opening bounded by an edge, the pocket having a space sufficient to contain a facemask and an attachment for retaining an edge of the facemask to the edge of the opening”), comprising: 
a barrier (the face mask 23) having a first end ([Col. 6, Lines 64-65], “The face mask 14 is attached at both ends of the mask 14) and a second end opposite the first end (Fig. 14; [Col. 6, Lines 64-65], “The face mask 14 is attached at both ends of the mask 14”);
a plurality of strings (elastic straps 25; [Col. 3, Lines 44-45], “At least one edge of the facemask may be tensionable with a tightenable drawstring”), the plurality of strings having a first string coupled to the first end of the barrier and a second string coupled to the second end of the barrier ([Col. 4, Lines 46-47], “FIG. 27 shows a front view of a strapped face mask with elastic tightening draw strings”);
and an attachment means coupled to the barrier ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”), and a second portion adapted to be removably coupled to an article of clothing worn by the user ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”; sections 7 and 18 make up the first and second sections);
wherein the convertible clothing accessory is reconfigurable between a first configuration (Figs. 10 and 11; Figures 10 and 11 shows the hoodie with a fold up collar folded down and up respectively), where the barrier is worn as a mask on a face of the user (the face mask 23), and a second configuration (Figs. 10 and 11; Figures 10 and 11 shows the hoodie with a fold up collar folded down and up respectively), where the attachment means is arranged to removably attach the barrier to the article of clothing ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”), such that the barrier is adapted to be worn as a clothing accessory (Figs. 10 and 11; Figures 10 and 11 shows the hoodie with a fold up collar folded down and up respectively).

Regarding claim 10, Mignone discloses the convertible clothing accessory of claim 9, wherein the attachment means is fixedly disposed on the barrier ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”).

Regarding claim 13, Mignone discloses the convertible clothing accessory of claim 9, wherein each of the plurality of strings is adjustable ([Col. 3, Lines 44-45], “At least one edge of the facemask may be tensionable with a tightenable drawstring”).

Regarding claim 14, Mignone discloses the convertible clothing accessory of claim 9, wherein the attachment means comprises a first portion and a second portion removably attached to the first portion ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”; sections 7 and 18 make up the first and second sections).

Regarding claim 15, Mignone discloses the convertible clothing accessory of claim 14, wherein the first portion comprises hooks and the second portion comprises loops that removably bind to the hooks ([Col. 6, Lines 38-39], “FIGS. 17 and 21 show the attachment of the face mask 5 by hook and loop fastener material (e.g., Velcro®) 7, 18”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mignone (US 9,521,873) in view of Greenblat et al. (US 2018/0146733).

Regarding claim 3, Mignone does not disclose the convertible clothing accessory of claim 1, wherein the barrier is water proof.
However, Greenblat discloses wherein the barrier is water proof (Greenblat: [0005], “A face mask described herein is waterproof/water resistant”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the barrier waterproof or water resistant on the convertible clothing accessory of Mignone as taught by Greenblat.  A skilled artisan would have been motivated to do so because Greenblat teaches that waterproofing or making the barrier water resistant protects the airways of a wearer during cold weather conditions such as rain or snow. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face mask barriers.

Regarding claim 4, Mignone does not disclose the convertible clothing accessory of claim 1, wherein the barrier is water resistant.
However, Greenblat discloses wherein the barrier is water resistant (Greenblat: [0005], “A face mask described herein is waterproof/water resistant”).

Regarding claim 11, Mignone does not disclose the convertible clothing accessory of claim 9, wherein the barrier is water proof.
However, Greenblat discloses wherein the barrier is water proof (Greenblat: [0005], “A face mask described herein is waterproof/water resistant”).

Regarding claim 12, Mignone does not disclose the convertible clothing accessory of claim 9, wherein the barrier is water resistant.
However, Greenblat discloses wherein the barrier is water resistant (Greenblat: [0005], “A face mask described herein is waterproof/water resistant”).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mignone (US 9,521,873) in view of Baughman et al. (US 6,070,578).

Regarding claim 8, Mignone does not disclose the convertible clothing accessory of claim 1, wherein the barrier has a reversible design pattern.
However, Baughman discloses wherein the barrier has a reversible design pattern (Baughman: [Col. 4, Lines 25-29], “The reversible feature of the hunting mask member 10 allows the wearer to use a single mask for a variety of foliage and terrain conditions without the added expense of two separate masks, each having a different exterior coloration and pattern”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the barrier of Mignone such that it has a reversible design pattern as taught by Baughman.  A skilled artisan would have been motivated to do so because Baughman teaches that reversible design patterns allow for the use of the accessory for different occasions without having to have another accessory. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face mask barriers.

Regarding claim 16, Mignone does not disclose the convertible clothing accessory of claim 1, wherein the barrier has a reversible design pattern.
However, Baughman discloses wherein the barrier has a reversible design pattern (Baughman: [Col. 4, Lines 25-29], “The reversible feature of the hunting mask member 10 allows the wearer to use a single mask for a variety of foliage and terrain conditions without the added expense of two separate masks, each having a different exterior coloration and pattern”).

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Hetz et al. (US 5,035,006) discloses convertible mask, ascot and visor garment and method of conversion therebetween comprising a mask with a barrier that can be configured into another clothing accessory and includes straps.
Bodnar (US 2011/0092135) discloses a bra mask comprising a mask barrier that is configurable into a bra and includes straps.
Bodnar et al. (US 2005/0282467) discloses a garment device convertible to one or more facemasks comprising a face mask barrier that is configurable into a bra and includes straps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786          


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786